Title: General Orders, 16 February 1783
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Sunday February 16th 1783
                            Parole Kidderminster,
                            Countersigns Lamberton. Milford.
                        
                        For the day tomorrow Major Knapp.
                        For duty the 2d Newyork regiment.
                        By the last Inspection report, it appears there are a small number of Bayonetts wanting in several corps of
                            the army—the deficiency must be supplyed before the Genl sees the Troops under arms.
                        In whatever Regiments or Corps the full compliment of Drums & Fifes have been furnished by the public
                            since the Resolve of Congress of the 22d January 1782 that supply must be made good and kept compleat by regular stoppages
                            from the weekly allowances of the pay of such Drumers & Fifers as may be deficient—Colonels and Commandants of
                            those corps are responsible for the execution of this order—and in all other regiments or Corps the most effacacious
                            measures should be taken to obtain a sufficient number of these articles without a moments delay—which are then to be kept
                            compleat in the same manner.
                        At the Inspection of the troops which shall be made in the month of March, the Inspecter of Musick will be
                            present at every regiment and corps with the Inspector of the Army, to examine into the state of the Music; and the number
                            of Instruments in each: he will make report thereof to the Commander in Chief at the conclusion of the Inspection.
                    